122 F.3d 1076
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.J. Phillip WILLIAMS, Plaintiff,andHerbert EISEN, Trustee for Margaret m. Eisen Family Trust,Plaintiff-intervenors,v.MGM-PATHE COMMUNICATIONS CO.;  Pathe CommunicationsCorporation;  Credit Lyonnais Bank, CreditLyonnais Bank Nederland N.V.;  GiancarloParretti, Defendants-Appellees.
No. 96-55473.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 7, 1997.Decided Sept. 4, 1997.

1
Redesignated as opinion November 19, 1997.